P ER CURIAM. Thomas B. Devine, III, as a state-salaried, full-time public defender, was appointed by the trial court to represent appellant Phillip Williams, an indigent defendant, in this criminal case. Williams was convicted and sentenced to life imprisonment in the Arkansas Department of Correction. Mr. Devine timely filed a notice of appeal from the judgment of conviction and lodged the appellate record with the Supreme Court Clerk.  Mr. Devine now asks this court to relieve him as appellant’s counsel and to appoint new counsel. Mr. Devine cites Rushing v. State, 340 Ark. 84, 8 S.W.3d 489 (2000), that public defenders cannot be paid separately to file appeals.1 Accordingly, we grant Mr. Devine’s motion to be relieved for good cause shown. Mr. Tim Cullen will be substituted as appellant’s attorney in this matter. IMBER, J., not participating.   Act 1370 of2001 provides that part-time public defenders may receive compensation from appellate courts.